DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-19 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 05/06/2021 are acknowledged.  Claims under consideration in the instant office action are claims 1-19.
 Applicants' arguments, filed 05/06/2021, have been fully considered and they are deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Election/Restrictions
Claims 7-19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-6, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/04/2016 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No prior art or combination of prior art was found to disclose or suggest the instant claimed invention directed to a compound of general formula (A).
The closest prior art found, Gillet teaches the use of compounds of general formula (II) for preventing or treating disorders caused by Shiga toxins (see abstract).  Gillet teaches compounds 164 and pharmaceutically acceptable salts thereof (paragraph 0199; claim 7), which is structurally similar to the recited compound HA229: 

    PNG
    media_image1.png
    219
    165
    media_image1.png
    Greyscale

Gillet teaches that compounds of formula (III) can be further substituted with a C5 cyclic group (e.g. cyclopentyl group, C5 heteroaryl) on the diazepine ring, which can be further substituted with an alkyl as a pharmaceutically acceptable salt (see claim 7; see compound 193, paragraph 0058).
Gillet does not describe the compounds of formula (A), specifically wherein R2 is a C3-C8 cycloalkyl or (5- to l0-membered)heteroaryl(C1-C5)alkyl, and Ar is a C6 – C10 aryl or (5 to 10 membered) 1-C6)alkyl .  Thus, there would be no reason one skilled in the art at the time the invention was made would formulate compounds of general formula (A) based on the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Notice of Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Andrew Lee/
Examiner, Art Unit 1628

/SAVITHA M RAO/Primary Examiner, Art Unit 1629